Name: 2003/499/CFSP: Political and Security Committee Decision FYROM/4/2003 of 17 June 2003 amending the Decision FYROM/2/2003 on the acceptance of third States contributions to the European Union military operation in the Former Yugoslav Republic of Macedonia
 Type: Decision
 Subject Matter: Europe;  cooperation policy;  European construction
 Date Published: 2003-07-09

 Avis juridique important|32003D04992003/499/CFSP: Political and Security Committee Decision FYROM/4/2003 of 17 June 2003 amending the Decision FYROM/2/2003 on the acceptance of third States contributions to the European Union military operation in the Former Yugoslav Republic of Macedonia Official Journal L 170 , 09/07/2003 P. 0018 - 0018Political and Security Committee Decision FYROM/4/2003of 17 June 2003amending the Decision FYROM/2/2003 on the acceptance of third States contributions to the European Union military operation in the Former Yugoslav Republic of Macedonia(2003/499/CFSP)THE POLITICAL AND SECURITY COMMITTEE,Having regard to the Council Joint Action 2003/92/CFSP of 27 January on the European Union Military Operation in the Former Yugoslav Republic of Macedonia(1), in particular Article 8(2) thereof,Having regard to the Political and Security Committee Decision FYROM/2/2003 of 10 March 2003 on the acceptance of third States' contributions to the EU military operation in the Former Yugoslav Republic of Macedonia,Whereas by letter of 29 April 2003 the Canadian Representative to the EU has informed the EU that it is unable to participate in Operation Concordia on the current terms,HAS ADOPTED THIS DECISION:Article 1Article 1 of Decision FYROM/2/2003 shall be replaced by the following:"Article 1Third States' contributionsFollowing the Force Generation and Manning Conferences, contributions from the following third States are accepted for the EU operation in FYROM:BulgariaCzech RepublicEstoniaHungaryIcelandLatviaLithuaniaNorwayPolandRomaniaSlovakiaSloveniaTurkey."Article 2Entry into forceThis Decision shall enter into force on the day of its signature.Done at Brussels, 17 June 2003.For the Political and Security CommitteeThe ChairpersonT. Paraskevopoulos(1) OJ L 34, 11.2.2003, p. 26.